Citation Nr: 0400218	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  03-03 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a left inguinal 
hernia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran  


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1979 to November 1983 and from August 1984 to August 
1992.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In the same decision, the RO also denied service connection 
for a right testicle disorder and a dental condition; 
declined to reopen claims of service connection for a right 
inguinal hernia and allergic rhinitis; and denied increased 
ratings for service-connected duodenal ulcer and chronic 
liver disease.  In his notice of disagreement with the May 
2002 decision, the veteran expressly limited his appeal to 
the issues of entitlement to service connection for 
hemorrhoids and a left inguinal hernia.  Accordingly, those 
are the only issues before the Board.  In June 2003, the 
veteran appeared for a video conference hearing before the 
undersigned.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

There was a significant change in the law prior to this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107) became law.  Regulations implementing the 
VCAA have been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.  

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
issues were addressed on the merits, and well-groundedness is 
not an issue.  In the May 2002 decision, and in an October 
2002 statement of the case (SOC), the veteran was notified of 
the evidence necessary to substantiate his claims, and of 
what was of record.  By correspondence in January 2002, he 
was notified of the VCAA and how it applied to his claims.  
The October 2002 SOC clearly cited the changes in the law 
brought about by the VCAA and implementing regulations; it 
explained that VA would make reasonable efforts to help the 
veteran get pertinent evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Although the RO's January 2002 letter 
requested that the veteran respond with any new evidence in 
support of his claims within 30 days (a time restriction that 
was recently invalidated), he was further notified that 
evidence submitted within a year from the date of that 
correspondence would be considered; and nearly two years have 
passed since then.  See Paralyzed Veterans of American v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  Under the Veterans Benefits Act of 2003, Pub. L. 108-
183, § 701, 117 Stat. 2651,__ (Dec. 16, 2003)(to be codified 
at 38 U.S.C. §__), the Board may proceed with consideration 
of the appeal. 

Upon review of the claims file, it appears that service 
medical records from the veteran's active service from August 
1979 to November 1983 are not associated with the claims 
file.  Because there are no service medical records from that 
period of service associated with the claims file, and as the 
veteran contends such records exist (in his February 2003 
substantive appeal, he reported that he suffered from 
hemorrhoids during this first tour of active duty aboard the 
U.S.S. Pelilu and the U.S.S. Tarawa), a search for such 
records is indicated.  

Furthermore, in a claim for disability compensation, the duty 
to assist includes conducting a thorough, contemporaneous 
medical examination.  The medical evidence at hand suggests 
that further evaluation regarding a connection between 
treatment in service for anal fissures and rectal bleeding, 
and postservice treatment of hemorrhoids is indicated.  
Likewise, further evaluation regarding a connection between 
treatment in service for an inguinal hernia and postservice 
treatment for a bilateral inguinal hernia is also indicated.  
This is so particularly in light of the service medical 
records indicating the veteran was treated for anal fissures, 
rectal bleeding, and an inguinal hernia (along with his self-
reported treatment for hemorrhoids during the period of 
service for which service medical records have not been 
obtained), and postservice medical evidence indicating that 
he has received treatment for hemorrhoids and a bilateral 
inguinal hernia since his separation from service.  Inasmuch 
as there is no indication that an opinion was ever requested 
regarding a nexus between any current hemorrhoid and/or left 
inguinal hernia disorder and the veteran's service, further 
development is indicated.  

VA regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination.  38 C.F.R. § 3.326(a).  VA 
regulations also address the consequences of a failure to 
report for a scheduled VA medical examination, and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination in an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655.

Additionally, the nature of the veteran's hemorrhoid and left 
inguinal hernia disorders is such as to suggest ongoing 
treatment.  Reports of such treatment may contain information 
pertinent to the claims.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain for the record 
service medical records from the 
veteran's first tour of active duty (from 
August 1979 to November 1983).  If such 
records are unavailable because they were 
lost or destroyed, it should be so 
certified.  The scope of the records 
search should be documented in the claims 
file.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
hemorrhoids and/or an inguinal hernia 
from May 2001 to the present, then obtain 
records of such treatment from all 
sources identified.  Whether or not he 
responds, the RO should obtain any 
reports of VA treatment for hemorrhoids 
and/or an inguinal hernia which are not 
already associated with the claims file.  

3.  The RO should then arrange for the 
veteran to be afforded an appropriate VA 
examination to determine whether he has a 
hemorrhoid and/or a left inguinal hernia 
disorder that is, as likely as not, 
related to the complaints/symptoms for 
which he received treatment in service.  
His claims file must be available to the 
examiner for review in conjunction with 
the examination.  Based on a review of 
the record, including service medical 
records, and examination of the veteran, 
the examiner should opine whether any 
current hemorrhoid and/or inguinal hernia 
disorder is at least as likely as not 
related to the veteran's active service, 
including any complaints/symptoms noted 
therein.  The examiner must explain the 
rationale for any opinion given.

4.  The RO should then readjudicate the 
claims in light of all evidence added to 
the record.  If either remains denied, 
the RO should provide the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
give them the requisite period of time to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


